Citation Nr: 1241254	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active military service from September 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board has remanded these claims in April 2009 and January 2012 decisions.  In its January 2012 decision, the Board found that new and material evidence had been submitted to reopen these previously denied claims, and remanded the claims for additional development.  The case was subsequently returned to the Board.

The Board notes that there is another issue that is no longer before the Board.  In its January 2012 decision, the Board granted entitlement to service connection for posttraumatic stress disorder (PTSD).  The Appeals Management Center (AMC) effectuated this award in a January 2012 rating decision, granting service connection and a 30 percent rating for PTSD, effective from August 16, 2005. Since the Veteran did not appeal either the rating or effective date assigned for his PTSD, this claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The Board notes that the Veteran has both a hard copy and electronic ("Virtual VA") claims file.  While the remand was pending at the AMC, the Montgomery RO was concurrently adjudicating other issues, and associating additional evidence with the Veteran's Virtual VA folder, and apparently also with a temporary folder maintained at the RO.  In an October 2012 rating decision, the RO denied entitlement to a total disability compensation rating based on individual unemployability (TDIU), and confirmed and continued a 30 percent rating for service-connected PTSD.  This RO decision was issued in response to the Veteran's February 2012 TDIU claim.  These documents are not in the claims folder that is before the Board, but some of them are found in his Virtual VA folder.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

This case was remanded primarily to obtain recent VA medical records, including, in particular, VA treatment records pertaining to neck surgery in April 2010 at the Houston VA Medical Center (VAMC), and for a VA examination with a medical opinion as to the etiology of the claimed neck and back disabilities.  A review of the claims folder and Virtual VA folder reflects that these requested actions were completed, as a VA examination was conducted in February 2012, and the requested VA medical records were obtained and associated with the Veteran's Virtual VA folder.  However, the medical records were not reviewed by the AMC, and thus all requested remand actions were not completed, as discussed below.

While this case was in remand status, additional computerized VA medical records dated from April 2010 to December 2011 were associated with the Veteran's Virtual VA claims file in January 2012 and July 2012.   However, these VA treatment records have not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case, despite the fact that the RO/AMC was specifically requested to obtain these records pursuant to the remand.  Although a supplemental statement of the case was issued in August 2012, these VA treatment records are not listed as evidence that was considered by the AMC, nor are these records discussed in the Reasons and Bases portion of the supplemental statement of the case.  Some of this evidence (particularly the April 2010 VA surgical treatment records) is pertinent to the appeal issues of entitlement to service connection for neck and back disabilities, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Stegall v. West, 11 Vet. App. 268 (1998) (When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.)

Also, as noted in the introduction, while this case was on remand at the AMC, the RO adjudicated other claims by the Veteran, and all of the relevant documents are not in the claims file that is currently before the Board.  Some of these documents are in the Virtual VA folder, and some are apparently in a temporary file at the RO.  The RO/AMC therefore should attempt to consolidate these documents into the Veteran's claims file (hard copy and electronic) so the Board may take these other documents and decisions into consideration to the extent they relate to the claims that are currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated by VA and must be obtained if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Consolidate documents from any temporary folder relating to the Veteran that is at the Montgomery RO with his hard copy and electronic ("Virtual VA") claims file so the Board may review and consider these other records, which apparently concern additional decisions this RO has issued deciding other claims.

2.  Then, the RO/AMC should readjudicate the claims on appeal with consideration of all additional evidence received since the July 2011 supplemental statement of the case.   In particular, the RO/AMC must consider the electronic VA medical records that are located in the Veteran's Virtual VA folder, as these medical records were not considered in the most recent August 2012 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


